Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

November 8, 2010

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATION
     As Representative of the Initial Purchasers
One Bryant Park
New York, New York  10036

 

Ladies and Gentlemen:

 

Introductory.  Seneca Gaming Corporation (the “Company”), a governmental
instrumentality chartered under the laws of the Seneca Nation of Indians (the
“Nation”), a sovereign federally recognized Indian Nation, proposes to issue and
sell to the several Initial Purchasers named in Schedule A hereto (the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in such Schedule A of an $325,000,000 aggregate principal amount of the
Company’s 8.25% Senior Notes due 2018 (the “Notes”).  Merrill Lynch, Pierce,
Fenner & Smith Incorporated has agreed to act as the representative of the
several Initial Purchasers (the “Representative”) in connection with the
offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of November 18, 2010 (the “Indenture”), among the Company, the
Guarantors (as defined below) and Wells Fargo Bank, National Association, as
trustee (the “Trustee”).  Notes will be issued only in book-entry form in the
name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”), between
the Company and the Depositary.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities.”

 

Concurrently with the issuance of the Notes, the Company will enter into a
$225,000,000 senior secured credit facility (the “New Senior Secured Credit
Facility”), pursuant to a credit agreement among the Company, the subsidiary
guarantors party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer; Banc of America Securities LLC, as Joint Lead
Arranger and Joint Book Manager; Keybank National Association, as Joint Lead
Arranger, Joint Book Manager and Syndication Agent; Commerzbank AG, as Joint
Lead Arranger,

 

--------------------------------------------------------------------------------


 

Joint Book Manager and Documentation Agent; RBS Citizens, N.A., as Documentation
Agent; and the other lenders party thereto.   The New Senior Secured Credit
Facility will replace the Company’s existing $50,000,000 loan agreement (the
“Existing Senior Secured Loan Agreement”) entered into by the Company, as
borrower, and KeyBank National Association, as lender, on June 19, 2008 and
amended on December 18, 2009.

 

On November 3, 2010, the Company announced a cash tender offer (the “Tender
Offer”) to purchase any and all of the Company’s outstanding 7 ¼% Senior Notes
due 2012 (the “2012 Notes”) issued pursuant to an Indenture, dated as of May 5,
2004 (as amended to date, the “2012 Notes Indenture”), among the Company, Seneca
Niagara Falls Gaming Corporation, the guarantors named therein and Wells Fargo
Bank, National Association, as trustee.  The Company expects to use the net
proceeds of the offering of the Notes, plus drawings under the New Senior Credit
Facility and cash on hand, to purchase the 2012 Notes validly tendered by
holders and accepted by the Company in the Tender Offer.

 

In connection with the offering of the Securities, the Nation will enter into an
agreement with the Trustee, the Administrative Agent under the New Senior
Secured Credit Facility and the Initial Purchasers, to be dated as of
November 18, 2010 (the “Nation Agreement”), for the benefit of the holders of
Securities.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by
Rule 144A under the Securities Act (“Rule 144A”) or Regulation S under the
Securities Act (“Regulation S”)).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated November 3, 2010 (as amended or
supplemented at the Time of Sale, including any information incorporated by
reference therein, the “Preliminary Offering Memorandum”), and has prepared and
delivered to each Initial Purchaser copies of a pricing supplement, dated
November 8, 2010 (the “Pricing Supplement”), substantially in the form attached
hereto as Schedule B, describing the terms of the Securities, each for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Securities.  The Preliminary Offering Memorandum and the Pricing Supplement
are herein referred to as the “Pricing Disclosure Package.”  Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof

 

2

--------------------------------------------------------------------------------


 

(including any information incorporated by reference therein, the “Final
Offering Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

 

SECTION 1.           Representations and Warranties.  Each of the Company and
the Guarantors, jointly and severally, hereby represents, warrants and covenants
to each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

 

(a)           No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of 1939
(the “Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

(b)           No Integration of Offerings or General Solicitation.  None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation, warranty or covenant) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act.  None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation, warranty or covenant) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation, warranty or covenant) has engaged or will engage in any
directed selling efforts within the meaning of Regulation S and (ii) each of the
Company and its Affiliates and any person acting on its or

 

3

--------------------------------------------------------------------------------


 

their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.

 

(c)           Eligibility for Resale under Rule 144A.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.

 

(d)           The Pricing Disclosure Package and Offering Memorandum.  Neither
the Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of any Initial Purchaser
through the Representative expressly for use in the Pricing Disclosure Package,
the Final Offering Memorandum or amendment or supplement thereto, as the case
may be.  The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A.  The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material with
respect to the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

 

(e)           Company Additional Written Communications.  The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 3(a).  Each such communication by
the Company or its agents and representatives pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of any Initial Purchaser
through the Representative expressly for use in any Company Additional Written
Communication.

 

(f)            Incorporated Documents.  The documents incorporated or deemed to
be incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply as to form in all material respects with
the requirements of the Exchange Act.  Each such Incorporated

 

4

--------------------------------------------------------------------------------


 

Document, when taken together with the Pricing Disclosure Package, did not as of
the Time of Sale, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(g)           The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.

 

(h)           The DTC Agreement.  The DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and
will constitute a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
principles of equity.

 

(i)            Authorization of the Notes and the Guarantees.  The Notes to be
purchased by the Initial Purchasers from the Company will on the Closing Date be
in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general principles of equity and will be
entitled to the benefits of the Indenture.  The Guarantees of the Notes on the
Closing Date will be in the forms contemplated by the Indenture and have been
duly authorized for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

 

(j)            Authorization of the Indenture.  The Indenture has been duly
authorized by the Company and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Company and the Guarantors and will
constitute a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general principles of equity.

 

(k)           Description of the Securities and the Indenture.  The Securities
and the Indenture will conform in all material respects to the descriptions
thereof contained in the Offering Memorandum.

 

5

--------------------------------------------------------------------------------


 

(l)            No Material Adverse Change in Business.  Since the respective
dates as of which information is given in the Offering Memorandum (exclusive of
any amendment of supplement thereto), except as otherwise stated therein,
(A) there has been no material adverse change in the financial condition,
business, assets or results of operation of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (any such change is called a “Material Adverse Change”), (B) there have
been no transactions entered into by the Company or any of its subsidiaries,
other than those in the ordinary course of business, which are material with
respect to the Company and its subsidiaries considered as one enterprise, and
(C) there has been no dividend or distribution of any kind declared, paid or
made by the Company to the Nation other than the type disclosed in the Offering
Memorandum.

 

(m)          Independent Accountants.  Ernst & Young LLP , which expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules included
in the Offering Memorandum is an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act and the rules of the
Public Company Accounting Oversight Board, and any non-audit services provided
by Ernst & Young LLP to the Company or any of the Guarantors have been approved
by the Audit Committee of the Board of Directors of the Company.

 

(n)           Preparation of the Financial Statements.  The financial
statements, together with the related schedules and notes, included in the
Offering Memorandum present fairly in all material respects the consolidated
financial position of the entities to which they relate as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The financial data set forth in
the Offering Memorandum under the captions “Summary—Summary Historical
Consolidated Financial and Other Data” and “Selected Consolidated Financial and
Other Data” fairly present the information set forth therein on the basis stated
in the Offering Memorandum.  The statistical and market-related data and
forward-looking statements included in the Offering Memorandum are based on or
derived from sources that the Company and its subsidiaries believe to be
reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.

 

(o)           Good Standing of the Company and its Subsidiaries.  The Company
and its subsidiaries are validly existing entities chartered under the laws of
the Nation, each with power and authority to conduct its business as described
in the Offering Memorandum and, in the case of the Company and the Guarantors,
to enter into and perform its obligations under each of this Agreement, the DTC
Agreement, the Securities and the Indenture. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit B hereto.

 

(p)           Capitalization and Other Capital Stock Matters.  At June 30, 2010,
on a consolidated basis, after giving pro forma effect to the issuance and sale
of the Securities pursuant hereto and the Indenture, and the consummation of the
Refinancing Transactions (as defined in

 

6

--------------------------------------------------------------------------------


 

the Pricing Disclosure Package and the Offering Memorandum), the Company would
have the capitalization as set forth in the Offering Memorandum under the
caption “Capitalization.”

 

(q)           Ownership.  The Company is owned solely by the Nation.

 

(r)            Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of its
subsidiaries is (i) in violation of its charter, bylaws or other constitutive
document or (ii) in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, the 2012 Notes Indenture, and the
Existing Senior Secured Loan Agreement) or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except, in the case of clause (ii) above, for such Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change.  The Company’s execution, delivery and performance of this Agreement,
the DTC Agreement and the Indenture, and the issuance and delivery of the
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum (i) have been duly authorized by all necessary
action required by the charter of the Company and will not result in any
violation of the provisions of the charter, bylaws or other constitutive
document of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change, and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary.  No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency is required for the Company’s execution, delivery
and performance of this Agreement, the DTC Agreement or the Indenture, or the
issuance and delivery of the Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except such as
have been obtained or made by the Company and are in full force and effect or
except as may be required under blue sky laws or other applicable securities
laws of the several states of the United States or provinces of Canada.  As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

 

(s)           Absence of Proceedings.  Except as described in the Offering
Memorandum, there are no actions, suits, proceedings, inquiries or
investigations before or brought by any court or governmental agency or body
(tribal, domestic or foreign), now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries which
are reasonably likely to result in a Material Adverse Change, or which are
reasonably likely to materially and adversely affect the properties or assets of
the Company and its subsidiaries considered

 

7

--------------------------------------------------------------------------------


 

as one enterprise, or the consummation of the transactions contemplated by this
Agreement or the performance by the Company and the Guarantors of their
obligations hereunder.  Other than matters disclosed in the Offering Memorandum,
the aggregate of all pending legal or governmental proceedings to which the
Company or any of its subsidiaries is a party or of which any of their
respective property or assets is the subject, including ordinary routine
litigation incidental to the business, could not reasonably be expected to
result in a Material Adverse Change.

 

(t)            Possession of Intellectual Property.  The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
licenses, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Change.

 

(u)           Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, including without limitation approval
by the Bureau of Indian Affairs, United States Department of Interior under 25
U.S.C. §81 or approval by the National Indian Gaming Commission under 25 C.F.R.
§502.5, is necessary or required for the performance by the Company or the
Guarantors of their obligations hereunder, in connection with the offering,
issuance or sale of the Securities hereunder or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered by the Initial Purchasers.

 

(v)           Possession of Licenses and Permits.  The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Nation, federal, state, local or foreign regulatory agencies or bodies necessary
to conduct the business now operated by them, except where the failure so to
possess would not, singly or in the aggregate, result in a Material Adverse
Change; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Change; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Change; and, except as disclosed in the
Offering Memorandum, neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would result in a Material
Adverse Change.

 

(w)          Title to Properties.  The Company and its subsidiaries have good
title to all real property owned by the Company and its subsidiaries and good
title to all other properties owned

 

8

--------------------------------------------------------------------------------


 

by them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as
(a) are described in the Offering Memorandum or (b) would not, singly or in the
aggregate, result in a Material Adverse Change; and, except as described in the
Offering Memorandum, all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the
Offering Memorandum, are in full force and effect, and except as described in
the Offering Memorandum, neither the Company nor any of its subsidiaries has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any of its subsidiaries under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or any subsidiary thereof to the continued possession of the leased
or subleased premises under any such lease or sublease.

 

(x)            Tax Matters.  The Company and its subsidiaries have filed all
necessary federal, state and foreign income, franchise and material other tax
returns and have paid all taxes required to be paid by any of them and, if due
and payable, except as disclosed in the Offering Memorandum, any related or
similar assessment, fine or penalty levied against any of them.  The Company has
made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(m) hereof in respect of
all federal, state and foreign income, franchise and material other taxes for
all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined.  Subject to the qualifications and
limitations set forth in the Offering Memorandum under the caption “Risk Factors
— Risks Relating to our Relationship to the Nation — There is a lack of
authority regarding the United States’ tax treatment of entities that have been
chartered by Indian Tribes,” each of the Company and the Guarantors is a
non-taxable entity for purposes of federal income taxation under the Internal
Revenue Code of 1986, as amended, and the income of the Company and the
Guarantors is exempt from federal and state income taxation; the operations of
the Company and the Guarantors are not subject to any sales or property tax for
transactions conducted on lands held in restricted fee or on the Nation’s
reservation territory.

 

(y)           Company and Guarantors Not an “Investment Company”.  The Company
has been advised of the rules and requirements under the Investment Company Act
of 1940, as amended (the “Investment Company Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder). 
Neither the Company nor any Guarantor is, or after receipt of payment for the
Securities will be, an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

 

(z)            No Price Stabilization or Manipulation.  None of the Company or
any of the Guarantors has taken and will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

(aa)         Solvency.  Each of the Company and the Guarantors is, and
immediately after the Closing Date will be, Solvent.  As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) 

 

9

--------------------------------------------------------------------------------


 

the present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, and (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature.

 

(bb)         Compliance with Sarbanes-Oxley.  The Company and its subsidiaries
and their respective officers and directors are in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder).

 

(cc)         Company’s Accounting System.  The Company and its subsidiaries
maintain a system of internal control over financial reporting that is in
compliance with the Sarbanes-Oxley Act and is sufficient to provide reasonable
assurance that:  (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; the Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (A) any significant deficiencies
or material weaknesses in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data; and (B) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such internal
control over financial reporting there has been no change that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(dd)         Disclosure Controls and Procedures.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including the chief executive officer and chief financial officer of the
Company, to allow timely decisions regarding required disclosure.  Such
disclosure controls and procedures are reasonably effective to perform the
functions for which they were established subject to the limitations of any such
control system.

 

(ee)         Environmental Laws.  Except as described in the Offering Memorandum
and except such matters as would not, individually or in the aggregate, result
in a Material Adverse Change, neither the Company nor any of its subsidiaries
(i) has failed to comply with any Federal, state, local, Nation, and foreign
statutes, laws (including common law), treaties, regulations, ordinances, rules,
codes, judgments, orders (including consent orders), decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution

 

10

--------------------------------------------------------------------------------

 


 

and the protection of the environment, natural resources or the release or
threatened release of , or exposure to, chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, toxic materials, hazardous
materials, petroleum or petroleum products, polychlorinated biphenyls,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
the generation, manufacture, processing, distribution, use, treatment, storage,
recycling or handling of, or the arrangement of such activities with respect to,
Hazardous Materials (collectively, “Environmental Law”), or to take, in a timely
manner, all actions necessary to obtain, maintain, renew and comply with any
permit required under Environmental Law applicable to it or the Seneca Niagara
Casino and Hotel, the Seneca Allegany Casino and Hotel, the Seneca Buffalo Creek
Casino, the Seneca Hickory Stick Golf Course and any other location that the
Company or any Guarantor conducts gaming business within the exclusivity area
described in the Compact as in effect on the date hereof (collectively, the
“Venue”), and all such permits are in full force and effect and not subject to
any administrative or judicial appeal; (ii) has become a party to any
governmental, administrative or judicial proceeding or any officer possesses
knowledge of any such proceeding that has been threatened in writing against it
under Environmental Law; (iii) has received written notice of, become subject
to, or is aware of any facts or circumstances that could reasonably be expected
to form the basis for, any Environmental Claim or Environmental Liability 
applicable to it or any Venue; (iv) possesses knowledge that any Venue (a) is
subject to any lien, restriction on ownership, occupancy, use or transferability
imposed pursuant to Environmental Law or (b) contains or previously contained
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in any Environmental Liability; (v) possesses
knowledge that there has been a release or threat of release of Hazardous
Materials at or from the Venues (or from any facilities or other properties
formerly owned, leased or operated by the Company or any of its subsidiaries) in
violation of, or in amounts or in a manner that could give rise to any
Environmental Liability; (vi) has generated, treated, stored, transported or
released Hazardous Materials in violation of, or in a manner or to a location,
that, in either case, could reasonably be expected to give rise to any
Environmental Liability; (vii) is aware of any facts, circumstances, conditions
or occurrences in respect of any of the facilities and properties owned, leased
or operated by the Company or any of its subsidiaries that could reasonably be
expected to (i) form the basis of any action, suit, claim or other judicial or
administrative proceeding relating to liability under or noncompliance with any
Environmental Law on the part of the Company or any of its subsidiaries, (ii)
interfere with or prevent continued compliance with Environmental Law by the
Company or any of its subsidiaries, (iii) require material upgrades or capital
expenditures in order to maintain compliance or avoid environmental claims or
environmental liabilities or (iv) result in any Environmental Liability; or
(viii) has, pursuant to any order, decree, judgment or agreement by which it is
bound, assumed the Environmental Liability of any other person. As used herein,
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise) brought pursuant to Environmental Law or
otherwise directly or indirectly relating to or in connection with any actual or
alleged Environmental Liability.  As used herein, “Environmental Liability”
means any liability, obligation, damage, loss, claims, action, suit, judgment,
order, fine, penalty, fee, expense or cost (including administrative oversight
costs, natural resource damages and remediation costs), whether contingent or
otherwise of the Company or any of its subsidiaries directly or indirectly
resulting from or based upon (1) compliance or non-compliance with any
Environmental Law, (2) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (3) exposure to

 

11

--------------------------------------------------------------------------------


 

any Hazardous Materials, (4) the release or threatened release of any Hazardous
Materials, or (5) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

(ff)          Absence of Labor Disputes.  No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any of its subsidiaries’
principal suppliers, manufacturers, customers or contractors, which, in either
case, would result in a Material Adverse Change.

 

(gg)         Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any affiliate of the Company, on
the one hand, and any director, officer, member, stockholder, customer or
supplier of the Company or any affiliate of the Company, on the other hand,
which is required by the Securities Act to be disclosed in a registration
statement on Form S-1 which is not so disclosed in the Offering Memorandum. 
There are no outstanding loans, advances (except advances for business expenses
in the ordinary course of business) or guarantees of indebtedness by the Company
or any affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

 

(hh)         No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company, its subsidiaries and, to the knowledge of the Company, its
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

 

(ii)           No Conflict with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

12

--------------------------------------------------------------------------------


 

(jj)           No Conflict with OFAC Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(kk)         Sovereign Immunity.  The waivers of sovereign immunity (including
the related agreements to submit claims to binding arbitration) by each of the
Company and the Guarantors contained in this Agreement , the Indenture and the
Nation Agreement are in compliance with all applicable federal and tribal laws
and, upon execution of such documents, will effectively waive the sovereign
immunity of such parties, will be irrevocable, validly and legally binding on
such each of them, enforceable against such each of them in accordance with
their respective terms and, no further action will be required to make any such
waiver effective.

 

(ll)           New Senior Secured Credit Facility.  The New Senior Secured
Credit Facility has been duly and validly authorized by the Company and the
Guarantors and, when duly executed and delivered by the Company and the
Guarantors, will be the valid and legally binding obligation of the Company and
the Guarantors, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general principles of equity.

 

(mm)      Regulation S.  The Company, the Guarantors and its their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.

 

(nn)         Material Agreements and Orders.  Except as described in the
Offering Memorandum, there are no agreements or instruments to which the Company
or a Guarantor is a party and under which a default by the Company or such
Guarantor could reasonably be expected to have a Material Adverse Change (the
“Material Agreements”), or any all judgments, orders or decrees of any court or
administrative agency a violation of which could reasonably be expected to have
a Material Adverse Change (the “Material Orders”).

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth in such
certificate.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.         Purchase, Sale and Delivery of the Securities.

 

(a)           The Securities.  The Company agrees to issue and sell to the
Initial Purchasers, severally and not jointly, all of the Notes, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company the
aggregate principal amount of Notes set forth opposite their names on Schedule
A, at a purchase price of 98% of the principal amount thereof payable on the
Closing Date, in each case, on the basis of the representations, warranties and
agreements herein contained, and upon the terms, subject to the conditions
thereto, herein set forth.

 

(b)           The Closing Date.  Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Latham & Watkins LLP, 885 Third Avenue, New
York, NY 10022, (or such other place as may be agreed to by the Company and the
Representative) at 9:00 a.m. New York City time, on
November 18 , 2010, or such other time and date as the Representative shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).  The Company hereby acknowledges that circumstances under
which the Representative may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Initial Purchasers to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 17 hereof.

 

(c)           Delivery of the Securities.  The Company shall deliver, or cause
to be delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate.  Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

 

(d)           Initial Purchasers as Qualified Institutional Buyers.  Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that:

 

(i)      it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

 

(ii)     it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

 

(iii)    it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

 

SECTION 3.         Additional Covenants.  Each of the Company and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:

 

14

--------------------------------------------------------------------------------


 

(a)           Preparation of Final Offering Memorandum; Initial Purchasers’
Review of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least 24
hours prior to the proposed use or filing, and shall not have objected to such
amendment or supplement.  Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representative a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representative reasonably objects.

 

(b)           Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will promptly notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law.  If, prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Offering Memorandum,
as then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

 

15

--------------------------------------------------------------------------------


 

(c)           Copies of the Offering Memorandum.  The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

 

(d)           Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall cooperate with the Representative and counsel for the Initial Purchasers
to continue such qualifications, registrations and exemptions in effect so long
as required for the distribution of the Securities by the Initial Purchasers;
provided, however, that none of the Company or any of the Guarantors shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation.  The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

(e)           Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Securities sold by it in the manner described under the caption
“Use of Proceeds” in the Pricing Disclosure Package.

 

(f)            The Depositary.  The Company will cooperate with the Initial
Purchasers and use its best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

 

(g)           Additional Issuer Information.  So long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Company will, during any period in which it is not subject to and in compliance
with Section 13 or 15(d) of the Exchange Act or it is not exempt from such
reporting requirements pursuant to and in compliance with Rule 12g3-2(b) under
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, furnish, at its expense, upon request, to holders and
beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d)(4).

 

(h)           Agreement Not To Offer or Sell Additional Securities.  During the
period of 60 days following the date hereof, the Company will not, without the
prior written consent of Merrill Lynch, Pierce, Fenner & Smith Incorporated
(which consent may be withheld at the sole discretion of Merrill Lynch, Pierce,
Fenner & Smith Incorporated), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in

 

16

--------------------------------------------------------------------------------


 

respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement).

 

(i)            No Integration.  The Company agrees that it will not and will
cause its Affiliates not to make any offer or sale of securities of the Company
of any class if, as a result of the doctrine of “integration” referred to in
Rule 502 under the Securities Act, such offer or sale would render invalid (for
the purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

 

(j)            No General Solicitation or Directed Selling Efforts.  The Company
agrees that it will not and will not permit any of its Affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given) to (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or (ii)
engage in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

 

(k)           No Restricted Resales.  The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that have been reacquired by any of them.

 

(l)            Legended Securities.  Each certificate for a Note will bear the
legend contained in “Transfer Restrictions” in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

 

SECTION 4.         Payment of Expenses.  Each of the Company and the Guarantors
agrees to pay all costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, this Agreement, the Nation
Agreement, the Indenture, the DTC Agreement and the Notes and Guarantees, (v)
all filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining

 

17

--------------------------------------------------------------------------------


 

exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the  provinces of Canada or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda and any related supplements to the Pricing Disclosure Package or the
Final Offering Memorandum, (vi) the fees and expenses of the Trustee, including
the fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities, (vii) any fees payable in connection with the
rating of the Securities with the ratings agencies, (viii) any filing fees
incident to, and any reasonable fees and disbursements of counsel to the Initial
Purchasers in connection with the review by FINRA, if any, of the terms of the
sale of the Securities, (ix) all fees and expenses (including reasonable fees
and expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement and (x) all expenses incident to the “road
show” for the offering of the Securities, including the cost of any chartered
airplane or other transportation; provided that to the extent the expenses
described in clause (x) of this paragraph exceed $200,000, the Initial
Purchasers agree to pay for 50% of such expenses in excess of such amount. 
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

 

SECTION 5.         Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties (x) on the part of the Company
and the Guarantors set forth in Section 1 hereof as of the date hereof and as of
the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder; (y) on the part of the
Nation contained in the Nation Agreement as of its date and as of the Closing
Date as though then made and to the timely performance by the Nation of its
covenants and other obligations thereunder, and to each of the following
additional conditions:

 

(a)           Accountants’ Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from Ernst & Young LLP, the independent
registered public accounting firm for the Company, a “comfort letter” dated the
date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters.  In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 5 days prior to the Closing Date.

 

(b)           No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:

 

(i)            in the judgment of the Representative there shall not have
occurred any Material Adverse Change; and

 

18

--------------------------------------------------------------------------------


 

(ii)           there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded the Company or any of its subsidiaries or any of
their securities or indebtedness by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

 

(c)           Opinion of Counsel for the Company.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion and negative
assurance letter of Orrick, Herrington & Sutcliffe LLP, counsel for the Company,
dated as of such Closing Date, the form of which is attached as Exhibit A.

 

(d)           Opinion of Counsel for the Initial Purchasers.  On the Closing
Date the Initial Purchasers shall have received the favorable opinion and
negative assurance letter of Latham & Watkins LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.

 

(e)           Opinion of Indian Law Counsel for Initial Purchasers.  On the
Closing Date the Initial Purchasers shall have received the favorable opinion
and negative assurance letter of Faegre & Benson, LLP, special Indian Law
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

 

(f)            Officers’ Certificate.  On the Closing Date the Initial
Purchasers shall have received:

 

(x) a written certificate executed by the Chairman of the Board, Chief Executive
Officer or President of the Company and each Guarantor and the Chief Financial
Officer or Chief Accounting Officer of the Company and each Guarantor, dated as
of the Closing Date, to the effect set forth in Section 5(b)(ii) hereof, and
further to the effect that:

 

(i)            for the period from and after the date of this Agreement and
prior to the Closing Date there has not occurred any Material Adverse Change;

 

(ii)           the representations, warranties and covenants of the Company and
the Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

 

(iii)          the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date; and

 

(y) a certificate of an authorized officer of the Nation, dated as of Closing
Date, to the effect that (i) the representations and warranties in the Nation
Agreement were true and correct as of the date hereof and are true and correct
as of the Closing Date

 

19

--------------------------------------------------------------------------------


 

with the same force and effect as though expressly made on and as of the Closing
Date and (ii) the Nation has complied with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date.

 

(g)           Indenture.  The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.

 

(h)           New Senior Secured Credit Facility.  The New Senior Secured Credit
Facility shall have been consummated on the terms and conditions described in
the Pricing Disclosure Package.

 

(i)            Nation Agreement.  On or before the Closing Date, the Nation
shall have executed the Nation Agreement, which shall be substantially in form
attached hereto as Exhibit C.

 

(j)            Approval by the Nation’s Council.  (i) The Company and each of
the Guarantors shall have received on or before the Closing Date approval by the
Nation’s Council of (A) the waiver by the Company and each Guarantor of its
sovereign immunity and (B) the submission by the Company and each Guarantor to
jurisdiction of non-Nation courts, in the case of each of clauses (A) and (B),
as set forth in this Agreement, the New Senior Secured Credit Facility, the DTC
Agreement and the Indenture, and (ii) the Company and each of the Guarantors
shall have received on or before the Closing Date approval by the Nation’s
Council of the execution, delivery and performance of each of the transaction
documents (including the Notes and the Guarantees) in connection with the
offering of the Securities.

 

(k)           Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

(l)            Letter of Representation.  On or before the Closing Date, a
letter of representation from Seneca Gaming Authority shall have been received
in form and substance satisfactory to the Initial Purchasers to the effect that
none of the Initial Purchasers or the Holders of Notes or the Trustee is
required to be licensed or registered or found suitable under applicable Nation
law in connection with the transactions contemplated hereby, the ownership of
any Notes or the execution and performance of the Indenture.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 

SECTION 6.         Reimbursement of Initial Purchasers’ Expenses.  If this
Agreement is terminated by the Representative pursuant to Section 5 or 10
hereof, including if the sale to the

 

20

--------------------------------------------------------------------------------

 


 

Initial Purchasers of the Securities on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Initial Purchasers, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

 

SECTION 7.                                Offer, Sale and Resale Procedures. 
Each of the Initial Purchasers, on the one hand, and the Company and each of the
Guarantors, on the other hand, hereby agree to observe the following procedures
in connection with the offer and sale of the Securities:

 

(a)                                  Offers and sales of the Securities will be
made only by the Initial Purchasers or Affiliates thereof qualified to do so in
the jurisdictions in which such offers or sales are made.  Each such offer or
sale shall only be made to persons whom the offeror or seller reasonably
believes to be Qualified Institutional Buyers or non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales
of the Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

 

(b)                                 The Securities will be offered by
approaching prospective Subsequent Purchasers on an individual basis.  No
general solicitation or general advertising (within the meaning of Rule 502
under the Securities Act) will be used in the United States in connection with
the offering of the Securities.

 

(c)                                  Upon original issuance by the Company, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Notes (and all securities issued in
exchange therefor or in substitution thereof) shall bear the following legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (A) (1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE ACT
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE ACT,
(3) TO AN INSTITUTIONAL ACCREDITED INVESTOR IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND IN A MINIMUM PRINCIPAL AMOUNT OF THE
NOTES OF $250,000, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR (5) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED

 

21

--------------------------------------------------------------------------------


 

STATES.  THE HOLDER HEREOF AGREES THAT IT WILL DELIVER TO EACH PERSON WHOM THIS
NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms of this Agreement and the Indenture, the
Initial Purchasers shall not be liable or responsible to the Company for any
losses, damages or liabilities suffered or incurred by the Company, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security.

 

SECTION 8.                                Indemnification.

 

(a)                                  Indemnification of the Initial Purchasers. 
Each of the Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act and the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based:  (i) upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; or (iv) any act or failure to act or any alleged act or
failure to act by any Initial Purchaser in connection with, or relating in any
manner to, the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i) above, provided that the Company
shall not be liable under this clause (iv) to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such loss,
claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Initial Purchaser
through its gross negligence or willful misconduct; and to reimburse each
Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by Merrill Lynch, Pierce, Fenner & Smith
Incorporated) as such expenses are reasonably incurred by such Initial Purchaser
or such affiliate, director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply, with respect to an Initial
Purchaser, to any loss, claim, damage, liability or expense to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged

 

22

--------------------------------------------------------------------------------


 

omission made in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto).  The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each Guarantor, each of their
respective directors, officers, employees and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, any Guarantor and each such director or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the last
paragraph of the cover page to the Preliminary Offering Memorandum and the Final
Offering Memorandum and in the following paragraphs (and, where specified,
sentences) under the caption “Plan of Distribution / Conflicts” in the
Preliminary Offering Memorandum and the Final Offering Memorandum: the third
paragraph, the first sentence of the fifth paragraph, the third sentence of the
seventh paragraph, the tenth paragraph and the eleventh paragraph.  The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

 

(c)                                  Notifications and Other Indemnification
Procedures.  Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, such

 

23

--------------------------------------------------------------------------------


 

indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof; provided that the failure to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 8 except to the extent that it has been
materially prejudiced by such failure (through the forfeiture of substantive
rights and defenses) and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party other
than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)),
approved by the indemnifying party (Merrill Lynch, Pierce, Fenner & Smith
Incorporated in the case of Sections 8(b) and 9 hereof), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

 

(d)                                 Settlements.  The indemnifying party under
this Section 8 shall not be liable for any settlement of any proceeding effected
without its written consent, which will not be unreasonably withheld, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. 
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified

 

24

--------------------------------------------------------------------------------


 

party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include any statements as to or any
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

SECTION 9.                                Contribution.  If the indemnification
provided for in Section 8 hereof is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation

 

25

--------------------------------------------------------------------------------


 

(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

 

SECTION 10.                          Termination of this Agreement.  Prior to
the Closing Date, this Agreement may be terminated by the Representative by
notice given to the Company if at any time:  (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission,
or trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such quotation system or
stock exchange by the Commission or FINRA; (ii) a general banking moratorium
shall have been declared by any of federal or New York State authority; (iii)
there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representative is material and adverse and makes it impracticable or
inadvisable to proceed with the offering sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (iv) in the reasonable judgment
of the Representative there shall have occurred any Material Adverse Change. 
Any termination pursuant to this Section 10 shall be without liability on the
part of (i) the Company or any Guarantor to any Initial Purchaser, except that
the Company and the Guarantors shall be obligated to reimburse the expenses of
the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 

SECTION 11.                          Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Guarantors, their respective officers
and the several Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, the Company, any Guarantor or any
of their partners,

 

26

--------------------------------------------------------------------------------


 

officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.

 

SECTION 12.                          Notices.  All communications hereunder
shall be in writing and shall be mailed, hand delivered, couriered or facsimiled
and confirmed to the parties hereto as follows:

 

If to the Initial Purchasers:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
Facsimile: 1-212-901-7897
Attention: Legal

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile: 1-212-751-4864
Attention: Raymond Lin, Esq.

 

If to the Company or the Guarantors:

 

Seneca Gaming Corporation

310 Fourth Street

Niagara Falls, New York 14303
Facsimile: 1-716-501-2888
Attention: Lee Shannon, Senior Vice President & General Counsel



Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 13.                          Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto, and to the benefit of the
indemnified parties referred to in Sections 8 and 9 hereof, and in each case
their respective successors, and no other person will have any right or
obligation hereunder.  The term “successors” shall not include any Subsequent
Purchaser or other purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.

 

SECTION 14.                          Authority of the Representative.  Any
action by the Initial Purchasers hereunder may be taken by the Representative on
behalf of the Initial Purchasers, and any such action taken by the
Representative shall be binding upon the Initial Purchasers.

 

SECTION 15.                          Partial Unenforceability.  The invalidity
or unenforceability of any section, paragraph or provision of this Agreement
shall not affect the validity or enforceability of

 

27

--------------------------------------------------------------------------------


 

any other section, paragraph or provision hereof.  If any section, paragraph or
provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

 

SECTION 16.                                    Limited Waiver of Sovereign
Immunity.

 

(a)                                  Retention of Sovereign Immunity.  By
executing this Agreement, none of the Company or the Guarantors waives, limits
or modifies its sovereign immunity from unconsented suit or judicial litigation,
except as provided for herein.

 

(b)                                 Scope of Waiver.  Subject to the limitations
contained herein, the Company and each of the Guarantors hereby expressly and
irrevocably grants to the Initial Purchasers and any indemnified party under
this Agreement, an irrevocable limited waiver of the Company’s and each
Guarantor’s sovereign immunity from unconsented suit or other legal proceedings
of any nature (including arbitration and interim and provisional proceedings)
with respect to any action, suit, proceeding or counterclaim, whether based on
contract, tort or otherwise, including any action commenced under the Indian
Civil Rights Act (25 U.S.C. §1301 et. Seq.), concerning any claim, dispute, or
controversy (each, a “Claim”) arising out of or related to this Agreement or the
transactions contemplated hereby, whether arising in law or in equity (the
foregoing waiver being referred to as the “Limited Waiver”), and expressly and
irrevocably consent to suit and arbitration with respect to any such Claim.

 

(c)                                  Procedural Requirements.  The Limited
Waiver by the Company and each of the Guarantors will be effective as to a Claim
if, and only if, each and every one of the following conditions is met:

 

(i)                                     the Claim is made by a Claimant (as
defined below) and not by any other person whatsoever;

 

(ii)                                  the Claim alleges a breach by the Company
or any of the Guarantors of one or more of the specific obligations or duties
expressly set forth under the terms of this Agreement or a specific right
otherwise available to a Claimant at law or in equity arising out of or relating
to this Agreement;

 

(iii)                               the Claim seeks (a) payment of a specified
sum, some specific action, or discontinuance of some action, by the Company or
any of the Guarantors to bring the Company or any of the Guarantors into full
compliance with its duties and obligations expressly set forth under this
Agreement or to permit relief under other principles of law or equity; or (b)
money damages for noncompliance with the terms and provisions of this Agreement
or for any other reason related to or arising hereunder; provided, however, that
the property, assets or funds specifically pledged and assigned and subject to
levy, execution or judicial process to satisfy any judgment against the Company
or any of the Guarantors pursuant to the Limited Waiver shall include, to the
extent lawful under federal law, but be limited to, the personal property of the
Company and the Guarantors;

 

28

--------------------------------------------------------------------------------


 

(iv)                              exclusive of any Claim for provisional or
interim relief, the Claim shall have been made in writing to the Company or any
of the Guarantors, stating the specific relief sought, and the Company or such
Guarantor shall have seven (7) calendar days to provide such relief before
judicial proceedings may be instituted; provided, however, that this cure period
may be extended for non-monetary matters for an additional fourteen (14)
calendar days so long as the Company or such Guarantor is making good faith
efforts to cure the alleged breach or non-performance; and

 

(v)                                 with respect to any Claim authorized herein,
initial suit, as authorized herein, shall be commenced within the later of three
(3) years after the claim accrues or is discovered upon the exercise of due
diligence, or such claim shall be forever barred.  The Limited Waiver granted in
this Agreement shall commence on the date of such agreements and shall continue
for three (3) years following the date of the termination of thereof, except
that the waiver shall remain effective for any proceedings then pending, and all
appeals therefrom.

 

(d)                                 Recipient of Waiver.  The recipients of the
benefit of this irrevocable waiver of sovereign immunity are limited to the
Initial Purchasers and any and all persons covered by the indemnification
provisions hereof, their heirs, permitted successors and assigns (each, a
“Claimant”).

 

(e)                                  Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(f)                                    Enforcement.  Subject to the terms of the
Limited Waiver, the Company and each of the Guarantors will expressly and
irrevocably waive its sovereign immunity from a judgment or order consistent
with the terms and provisions of the Limited Waiver, and will consent to the
jurisdiction of, to be sued in and to accept and be bound by any order or
judgment of any of the United States District Courts for New York or the New
York State Supreme Court, any federal or state court having appellate
jurisdiction thereover (collectively, “New York Forums”), and, to the extent
consistent with this Agreement, each Nation Forum defined below, all to the
extent consistent with the terms and provisions of the Limited Waiver.  Subject
to the terms of the Limited Waiver, the Company and each of the Guarantors will
waive its sovereign immunity as to an action by any Claimant in any of the New
York Forums, and, to the extent consistent with this Agreement, each Nation
Forum, seeking injunctive and/or declaratory relief against the Company or any
of the Guarantors based upon an attempt by the Company or such Guarantors to
revoke or limit in whole or in party the Limited Waiver, and as to enforcement
in said New York Forums or Nation Forums of any such final judgment against the
Company or any Guarantor.

 

(g)                                 Waivers.  Subject to the terms of the
Limited Waiver, the Company and each of the Guarantors hereby expressly and
irrevocably waives:

 

(i)                                     its rights to have any Claim heard in
any forum other than New York Forums, whether or not such forum now exists or is
hereafter created including, without

 

29

--------------------------------------------------------------------------------


 

limitation, any court or other tribunal, form, council, or adjudicative body of
the Nation (each, a “Nation Forum”);

 

(ii)                                  any claim or right which it may possess to
the exercise of jurisdiction by any Nation Forum, including, without limitation,
any determination that any Nation Forum has jurisdiction over any such dispute,
controversy, suit, action or proceeding or jurisdiction to determine the scope
of such Nation Forum’s jurisdiction;

 

(iii)                               any claim or right to assert that a
requirement may exist for exhaustion of any remedies available in any Nation
Forum prior to the commencement of any dispute, controversy, suit, action or
proceeding in any state or federal court even if any such Nation Forum would
have concurrent jurisdiction over any such dispute, controversy, suit, action or
proceeding but for the Limited Waiver;

 

(iv)                              its sovereign immunity as to the action of the
Initial Purchasers or any indemnified party under this Agreement in any of the
New York Forums or, to the extent consistent with this Agreement, seeking
injunctive and/or declaratory relief against the Company or any of the
Guarantors based upon an attempt by it to revoke or limit in whole or in part
the Limited Waiver; and

 

(v)                                 its sovereign immunity from a judgment or
order (including any appellate judgment or other order) and post-judgment
proceedings supplemental thereto consistent with the terms and provisions of the
Limited Waiver, which is final because either the time for appeal thereof has
expired or the judgment or an order is issued by the court having final
jurisdiction over the matter.

 

(h)                                 No Revocation of Sovereign Immunity Waiver. 
The Company and each of the Guarantors agree not to revoke or limit, in whole or
in part, the Limited Waiver contained in this Agreement, and forever releases
and waives its rights to so revoke or limit the Limited Waiver.  In the event of
any attempted limitation or revocation in whole or in part of the Limited
Waiver, any Claimant may immediately seek judicial injunctive relief as provided
in this Agreement in any New York Forum, or, to the extent consistent with this
Agreement, any Nation Forum, and the Company and each of the Guarantors
expressly consents to the jurisdiction of, and agrees to be bound by any order
or judgment of such forums.

 

(i)                                     Arbitration.  If, and only if, a dispute
arises between the parties over a Claim subject to the Limited Waiver (the
“Dispute”), and neither the United States District Courts for New York nor the
New York State Supreme Court can or is willing to hear the Dispute, then either
party may request binding arbitration of the Dispute in accordance with the
procedures set forth herein.  To initiate binding arbitration of a Dispute, a
party shall notify the other party in writing.  The Dispute shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered in any court of competent jurisdiction.  One
arbitrator shall preside and shall be selected by the American Arbitration
Association.

 

30

--------------------------------------------------------------------------------


 

Any party, before or during any arbitration, may apply to a court having
jurisdiction for a temporary restraining order or preliminary injunction where
such relief is necessary to protect its interests pending completion of the
dispute resolution proceedings.

 

No party nor the arbitrator may disclose the existence or results of any
arbitration hereunder, which shall be considered confidential to the parties,
except:

 

(i)                                     with the express prior written consent
of the other party, which consent shall not be unreasonably withheld or delayed;

 

(ii)                                  as required by applicable law, the rules
of any relevant stock exchange or requirement of any lender, by order or decree
of a court or other governmental authority having jurisdiction over such party,
or in connection with such party’s enforcement of any rights it may have at law
or in equity;

 

(iii)                               on a “need to know” basis to persons within
or outside such party’s organization, such as attorneys, accountants, bankers,
financial advisors and other consultants; or

 

(iv)                              after such information has become publicly
available without breach of this Agreement.

 

In the event of arbitration, the prevailing party shall be entitled to all of
its costs, including reasonable attorneys’ fees and costs and expenses, from the
nonprevailing party.

 

The arbitration shall take place at a location in an agreed city in the State of
New York or such other place as the parties may jointly agree.  The arbitrator
shall render an award within forty-five (45) days from the conclusion of the
arbitration.

 

The decision of the arbitrator will be final and binding and enforced with the
same force and effect as a decree of a court having competent jurisdiction.  For
this purpose, should the losing party in any arbitration proceeding pursuant to
this Agreement refuse to abide by the decision of the arbitrator, the prevailing
party may apply to any of the United States District Courts for New York, the
New York State Supreme Court or a Nation Forum having jurisdiction to compel
enforcement of the arbitrator’s award resulting from binding arbitration and
each party hereto consents to the jurisdiction of each such court for this
purpose.  Subject to the terms of the Limited Waiver, the Company and each of
the Guarantors will expressly and irrevocably waive its sovereign immunity with
respect to the entry of judgment on, and enforcement of, such award by such
forums.

 

(j)                                     Service of Process.  In any legal action
or proceeding as to which the Company or any of the Guarantors has waived its
sovereign immunity as set forth this Section 16, the Company and each of the
Guarantors will consent and agree that process against such person shall be
effective if served:

 

(i)                                     on the Chairman of the Company’s Board
of Directors; and

 

31

--------------------------------------------------------------------------------


 

(ii)                                  by sending two (2) copies of the process
by registered or certified mail to the General Counsel of the Company (if any)
at the address set forth in Section 12 hereof.

 

The Company and each of the Guarantors will irrevocably appoint each of the
persons in the foregoing clauses and their respective successors in said offices
from time to time, as agent for service of process made in accordance therewith.

 

SECTION 17.                          Default of One or More of the Several
Initial Purchasers.  If any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date.  If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

SECTION 18.                          No Advisory or Fiduciary Responsibility. 
Each of the Company and the Guarantors acknowledges and agrees that: (i) the
purchase and sale of the Securities pursuant to this Agreement, including the
determination of the offering price of the Securities and any related discounts
and commissions, is an arm’s-length commercial transaction between the Company
and the Guarantors, on the one hand, and the several Initial Purchasers, on the
other hand, and the Company and the Guarantors are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, and the Guarantors or their respective
affiliates, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether

 

32

--------------------------------------------------------------------------------


 

such Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

SECTION 19.                          General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof;
provided, however, that this Agreement shall not supersede or modify the
Settlement Agreement and Release, dated as of August 19, 2010, as amended,
between the Company and the Representative.  This Agreement may be executed in
two or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Catherine A. Walker

 

 

Name: Catherine A. Walker

 

 

Title: President and Chief Executive Officer

 

 

 

 

SENECA NIAGARA FALLS GAMING
CORPORATION,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Catherine A. Walker

 

 

Name: Catherine A. Walker

 

 

Title: President and Chief Executive Officer

 

 

 

 

SENECA TERRITORY GAMING
CORPORATION,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Catherine A. Walker

 

 

Name: Catherine A. Walker

 

 

Title: President and Chief Executive Officer

 

 

 

 

SENECA ERIE GAMING CORPORATION,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Catherine A. Walker

 

 

Name: Catherine A. Walker

 

 

Title: President and Chief Executive Officer

 

 

 

 

LEWISTON GOLF COURSE
CORPORATION,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Catherine A. Walker

 

 

Name: Catherine A. Walker

 

 

Title: President and Chief Executive Officer

 

34

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:

/s/ Sarang Gadkari

 

 

Managing Director

 

35

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Aggregate Principal
Amount of
Securities to be
Purchased

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

170,625,000

 

RBS Securities Inc.

 

$

65,000,000

 

KeyBanc Capital Markets Inc.

 

$

32,500,000

 

Commerz Markets LLC

 

$

32,500,000

 

Capital One Southcoast, Inc.

 

$

16,250,000

 

Comerica Securities, Inc.

 

$

8,125,000

 

Total

 

$

325,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Seneca Gaming Corporation

 

$325,000,000  8.25% Senior Notes due 2018

 

November 8, 2010

 

Pricing Supplement

 

Pricing Supplement dated November 8, 2010 to the Preliminary Offering Memorandum
dated November 3, 2010 of Seneca Gaming Corporation (the “Preliminary Offering
Memorandum”).  This Pricing Supplement is qualified in its entirety by reference
to the Preliminary Offering Memorandum. The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. 
Capitalized terms used in this Pricing Supplement but not defined have the
meanings given them in the Preliminary Offering Memorandum.

 

Issuer

 

Seneca Gaming Corporation

 

 

 

Title of Securities

 

8.25% Senior Notes due 2018 (the “Notes”)

 

 

 

Aggregate Principal Amount

 

$325,000,000

 

 

 

Ratings*

 

B1 (Moody’s Investors Service, Inc.)/ BB (Standard & Poor’s Ratings Services)

 

 

 

Distribution

 

144A/Regulation S, without Registration Rights

 

 

 

Maturity Date

 

December 1, 2018

 

 

 

Issue Price

 

100% of the principal amount of the Notes, plus accrued interest, if any, from
November 18, 2010

 

 

 

Coupon

 

8.25%

 

 

 

Yield to Maturity

 

8.25%

 

 

 

Interest Payment Dates

 

June 1 and December 1 of each year

 

 

 

First Interest Payment Date

 

June 1, 2011

 

 

 

Record Dates

 

May 15 and November 15 of each year

 

 

 

Trade Date

 

November 8, 2010

 

 

 

Settlement Date

 

November 18, 2010 (T+7 )

 

 

 

Optional Redemption

 

On or after December 1, 2014, at the redemption prices (expressed as a
percentage of principal amount of Notes to be redeemed) set forth below, plus
accrued and unpaid interest, if any, on Notes to be redeemed to the applicable
date of redemption, if redeemed during the twelve-month period beginning on
December 1 of the years indicated below:

 

 

 

 

 

Year

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

2014

 

104.125

%

 

 

 

 

 

 

 

 

 

 

2015

 

102.063

%

 

 

 

 

 

 

 

 

 

 

2016 and thereafter

 

100.000

%

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Optional Redemption with the net cash proceeds of a distribution to the Issuer
from the Compact Reserve Account

 

Prior to December 1, 2013, up to 35% of the aggregate principal amount of the
Notes issued at a redemption price equal to 108.25% of the principal amount of
Notes to be redeemed, plus accrued and unpaid interest, if any, on Notes to be
redeemed to the applicable date of redemption

 

 

 

Change of Control

 

101% of the aggregate principal amount of Notes to be repurchased, plus accrued
and unpaid interest

 

 

 

Joint Book-Running Managers

 

Merrill Lynch, Pierce, Fenner & SmithIncorporated
RBS Securities Inc.

 

 

 

Lead-Manager

 

KeyBanc Capital Markets Inc.

 

 

 

Co-Manager

 

Commerz Markets LLC
Capital One Southcoast, Inc.
Comerica Securities, Inc.

 

 

 

CUSIP Numbers

 

Rule 144A: 817082 AF7
Regulation S: U81655 AC3

 

 

 

ISIN Numbers

 

Rule 144A: US817082AF76
Regulation S: USU81655AC31

 

 

 

Denominations

 

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

Any disclaimer or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded.  Such disclaimers or other notices were automatically generated as
a result of this communication being sent via Bloomberg or another e-mail
system.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBSIDIARIES

 

Seneca Niagara Falls Gaming Corporation

Seneca Erie Gaming Corporation

Seneca Territory Gaming Corporation

Lewiston Golf Course Corporation

 

Exhibit B-1

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Annex I-1

--------------------------------------------------------------------------------

 